UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
SPECGX, LLC,
                                                                         NOTICE OF
                                          Plaintiff,                     CROSS-MOTION

                           v.                                            No. 18 CV 9830 (KPF)

BARBARA D. UNDERWOOD, in her official capacity
as the Attorney General of the State of New York; and
HOWARD A. ZUCKER, in his official capacity as
Commissioner of Health of the State of New York,

                                            Defendants.
---------------------------------------------------------------------X

        PLEASE TAKE NOTICE, that upon the Declaration of Seth Farber, dated November 7,

2018, the Declaration of Amir Bassiri, dated November 7, 2018, the Defendants’ Memorandum

of Law in Support of Motion to Dismiss Complaint, dated November 7, 2018, and upon all

pleadings and proceedings heretofore had herein, Defendants BARBARA D. UNDERWOOD, in

her official capacity as the Attorney General of the State of New York, and HOWARD A.

ZUCKER, in his official capacity as Commissioner of Health of the State of New York State,

shall move this Court before the Honorable Judge Katherine Polk Failla at the Thurgood

Marshall United States Courthouse, located at 40 Foley Square, New York, New York, on a date

to be set by the Court, for an order pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) dismissing

Plaintiffs’ Complaint in its entirety for lack of subject matter jurisdiction and failure to state a

claim upon which relief may be granted, and for such other and further relief as the Court may

deem just and proper.
       PLEASE TAKE FURTHER NOTICE that opposition papers shall be filed on or before

November 15, 2018 and reply papers shall be filed on or before November 27, 2018.

Dated: New York, New York
       November 7, 2018
                                           Respectfully submitted,
                                           ERIC T. SCHNEIDERMAN
                                           Attorney General of the State of New York
                                           Attorney for Defendant
                                           By:

                                           _______________________________
                                           SETH J. FARBER
                                           JAMES M. HERSHLER
                                           Assistant Attorneys General
                                           28 Liberty Street, 17th Floor
                                           New York, New York 10005
                                           (212) 416-8029
                                           Seth.farber@ag.ny.gov
                                           (212) 416-8590
                                           James.hershler@ag.ny.gov

TO:    Christopher P. Conniff, Esq.
       ROPES & GRAY, LLP
       1211 Avenue of the Americas
       New York, New York 10036

       Douglas H. Hallward-Driemeyer, Esq.
       ROPES & GRAY, LLP
       2099 Pennsylvania Avenue, N.W.
       Washington, D.C. 20006

       Brien T. O’Connor
       Andrew J. O’Connor
       Erin R. Macgowan
       ROPES & GRAY, LLP
       Prudential Tower
       800 Boylston Street
       Boston, MA 02199

       Attorneys for Plaintiff




                                              2
